CONFIDENTIAL
FINAL
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of September 15,
2006, by and among NPN Asset Acquisitions, Inc. ("Company"), a corporation
organized and existing under the laws of the State of Florida, NBC-NPN Holding,
Inc. ("Buyer"), a corporation organized and existing under the laws of the State
of Delaware, and also Connected Media Technologies, Inc. ("CMT"), a corporation
organized and existing under the laws of the State of Delaware, but solely with
respect to the representations and warranties with respect to the Shares (as
that term is defined herein).
 
WITNESSETH
 
WHEREAS, the Company, the Buyer, and CMT are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D ("Regulation D") as promulgated by
the U.S. Securities and Exchange Commission (the "SEC") under the Securities Act
of 1933, as amended (the "Securities Act"); and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall cause CMT to issue and sell to Buyer Fifteen
Million (15,000,000) shares of CMT's common stock, par value $0.0001 (the
"Shares") as part of the consideration for Buyer's execution and delivery of the
Assignment Agreement by and among the Company, Buyer, and Newspronet
Interactive, LLC ("NPN").
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt of which each party hereto acknowledges, Company, Buyer and CMT hereby
agree as follows:
 
1.         PURCHASE ANDSALE OF SHARES.
 
(a)        Purchase of Shares. Subject to the satisfaction or waiver of the
terms and conditions of this Agreement, Buyer agrees to purchase at Closing, and
the Company agrees to cause CMT to issue to Buyer at Closing, Fifteen Million
Shares (15,000,000) of CMT's Common Stock.
 
(b)        Closing Date. The Closing shall occur simultaneously with the closing
of the transactions described in the Assignment Agreement.
 
(c)        Form of Payment. Subject to the satisfaction of the terms and
conditions of this Agreement and execution of the Content License Agreement by
and between Company and Buyer, the Buyer will deliver the Assignment Agreement
to the Company or an agreed-upon escrow agent, as the parties may mutually
agree.
 
2.         BUYER'S REPRESENTATIONS AND WARRANTIES.
 
Buyer represents and warrants to Company and CMT that:
 
(a)        Investment Purpose. Buyer is acquiring the Shares for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, Buyer reserves the right to dispose of the
Shares at any time in accordance with any available exemption under the
Securities Act.
 
 
 

--------------------------------------------------------------------------------


 

 
(b)        Accredited Investor Status. Buyer is an "Accredited Investor" as that
term is defined in Rule 50l(a)(3) of Regulation D.
 
(c)        Reliance on Exemptions. Buyer understands that the Shares are being
delivered to it in reliance on specific exemptions from the registration
requirements of United State federal and state securities laws and that the CMT
and the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
 
(d)        Information. Buyer and its advisors have been furnished with all
materials relating to the business, finances and operations of CMT and the
Company and information material to making an informed investment decision
regarding its purchase of the Shares, which have been requested by Buyer. Buyer
and its advisors have been afforded the opportunity to ask questions of CMT and
the Company and each of such company's management. Buyer understands that its
investment in the Shares involves a high degree of risk. Buyer has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.
 
(e)        No Governmental Review. Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares, or the
fairness or suitability of the investment in the Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(f)        Transfer or Resale. Buyer understands that the Shares are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred (collectively, a "Transfer")
unless:
 
(i)         the Shares are subsequently registered under the Securities Act;
 
(ii)        the Buyer has delivered to CMT an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be Transferred may be
Transferred pursuant to an exemption from such registration requirements;
 
(iii)       the Transfer is made in reliance on Rule 144 under the Securities
Act ("Rule 144") and all applicable securities laws, as such may be amended from
time to time, and any representation letter related to such Transfer shall
contain true and accurate statements with regards to such compliance. In the
event of a Rule 144 Transfer occurring between the 12 month and 24 month
anniversary of the date on which the Shares were acquired by Buyer hereunder,
then compliance with Rule 144 will be deemed demonstrated hereunder by the
submission of the Buyer to the CMT of (i) a copy of a representation letter from
the Buyer to its broker in the form required by such broker as long as such
representation letter includes substantially the information set forth in the
form attached hereto as Exhibit A hereof, and (ii) a representation letter from
the Buyer's broker to CMT in the form customarily provided by such broker so
long as such representation letter includes substantially the information set
forth the form attached hereto as
 
 
 

--------------------------------------------------------------------------------



Exhibit B hereof, and (iii) a copy of the Buyer's Form 144 attached to such
broker's representation letter, and (iv) such other materials that are required
by applicable law to evidence the Transfer's compliance with the requirements of
Rule 144. In the event of a Rule 144 Transfer occurring on or after the 24 month
anniversary of the date on which the Shares were acquired by Investor hereunder,
then compliance with Rule 144 will be deemed demonstrated hereunder by the
submission of the Buyer to CMT of a copy of a representation letter from the
Buyer to its broker that includes substantially the information set forth in the
form attached hereto as Exhibit C hereof, and such other materials that are
required by applicable law to evidence the Transfer's compliance with the
requirements of Rule 144. To the extent that any party hereto reasonably
believes, after consultation with competent securities counsel, that the
procedures set forth herein are inconsistent with the provisions of Rule 144 (or
any other applicable provision of the Securities Act) then in effect, the
parties shall mutually agree to a protocol necessary to effectuate the type of
Transfer contemplated hereby in compliance with said provisions.
 
CMT nor any other person is under any obligation to register such securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. Notwithstanding the foregoing,
if CMT issues "piggyback" registration rights to any third-party receiving
shares from CMT after the date of this Agreement, Company will cause CMT to
grant Buyer the same, or substantially the same, "piggyback" registration rights
with respect to the Shares as CMT granted to the third-party. CMT and Company
reserves the right to place stop transfer instructions against the Shares if
Buyer fails to comply with this Section 2(f).
 
(g)        Legends. Buyer understands that the Shares shall bear a restrictive
legend in substantially the following form (and a stop transfer order may be
placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE ANDMAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
The legend set forth above shall be promptly removed and CMT shall issue a
certificate without such legend to the holder of the Shares after such holder
provides CMT and the Company with an opinion of counsel, which opinion shall be
in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of the
Shares may be made without registration under the Securities Act.
 
 

--------------------------------------------------------------------------------


 


(h)        Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of such Buyer enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
 
(i)         Receipt of Documents. Buyer and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Assignment Agreement; (ii) all due diligence
and other information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; (iii) CMTs most recently filed Form
10-KSB; (iv) CMTs most recently filed Form 10-QSB and Buyer has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.
 
(j)         Due Formation of Corporate and Other Buyers. Buyer is a corporation,
not an individual person, has been formed and validly exists and has not been
organized for the specific purpose of purchasing the Shares and is not
prohibited from doing so.
 
3.         REPRESENTATIONS AND WARRANTIES OF CMT AND THE COMPANY.
 
CMT and the Company, each as the case may be, represents and warrants to Buyer
as of the date hereof that, except as set forth in the SEC Documents (as defined
herein):
 
(a)        Organization and Qualification. CMT, the Company and its subsidiaries
are corporations duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.
 
(b)        Authorization, Enforcement, Compliance with Other Instruments. (i)
CMT and the Company each have the requisite corporate power and authority to
enter into and perform this Agreement, a Term Sheet, an Assignment Agreement,
and a Content License by and among Buyer, Company and CMT, all of even date
herewith, the (collectively the "Transaction Documents") and to issue the Shares
in accordance with the terms hereof and thereof, (ii) the execution and delivery
of the Assignment Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Shares have been duly authorized by the CMTs and the Company's
Board of Directors and no further consent or authorization is required by CMT,
the Company, its Board of Directors or its stockholders, (iii) the Assignment
Agreement has been, or will be as of Closing, duly executed and delivered by the
Company, (iv) there are no rights of first refusal or contractual preemptive
rights existing with respect to the Shares , and (v) the Assignment Agreement
constitutes the valid and binding obligations of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 

(c)        Capitalization.  The authorized capital stock of CMT is set forth in
the SEC

 
(d)        Issuance of Securities. The Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, are free from all taxes, liens and charges with respect to
the issue thereof.
 
 

--------------------------------------------------------------------------------


 
 


(e)        SEC Documents: Financial Statements. Since August 25, 2004 CMT has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"). All of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference are referred to herein as the "SEC Documents". CMT and the Company
have made available through the SEC's website at http://www.sec.gov., true and
complete copies of the SEC Documents. As of their respective dates, the
financial statements of CMT disclosed in the SEC Documents (the "Financial
Statements") complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such Financial
Statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and, fairly present in all material respects the financial
position of the CMT as of the dates thereof and the results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
(f)        l0(b)-5. The SEC Documents do not include any untrue statements of
material fact, nor do they omit to state any material fact required to be stated
therein necessary to make the statements made, in light of the circumstances
under which they were made, not misleading.
 
(g)        Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency, self
regulatory organization or body pending against or affecting CMT or the Company,
or the Shares wherein an unfavorable decision, ruling or finding would (i) have
a material adverse effect on the transactions contemplated hereby (ii) adversely
affect the validity or enforceability of, or the authority or ability of CMT or
the Company to perform its obligations under, this Agreement or the Assignment
Agreement, or (iii) have a material adverse effect on the business, operations,
properties, financial condition or results of operations of CMT or the Company
and its subsidiaries taken as a whole.
 
(h)        Internal Accounting Controls. CMT and the Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(i)         No Material Adverse Breaches, etc. Neither CMT nor the Company nor
any of its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of CMT or the Company's officers has or is expected in the future to
have a material adverse effect on the business, properties, operations,
financial condition, results of operations or prospects of the Company or its
subsidiaries. Neither CMT nor the Company nor any of its subsidiaries is in
breach of any contract or agreement which breach, in the judgment of CMT's or
the Company's officers, has or is expected to have a material adverse effect on
the business, properties, operations, financial condition, results of operations
or prospects of CMT or the Company or its subsidiaries.
 
(j)         Tax Status. CMT and the Company and each of its subsidiaries has
made and filed all federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject and (unless
and only to the extent that the Company and each of its subsidiaries has
 
 
 

--------------------------------------------------------------------------------



set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.
 
4.         COVENANTS.
 
(a)        The Company shall cause CMT to issue to the Buyer Fifteen Million
(15,000,000) shares of the Company's Common Stock at the Closing Date.
 
(b)        Neither the Buyer(s) nor any of its affiliates have an open short
position in the Common Stock of CMT and the Buyer agrees that it shall not, and
that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock of CT as long as Buyer
owns the Shares.
 
5.         CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to cause CMT to issue and sell the
Shares to the Buyer at Closing on or before the Closing Dates, is subject to the
satisfaction or waiver of each of the following conditions:
 
(a)        Buyer shall have executed and delivered all required Transaction
Documents and deliver same to Company or an escrow agent, as the case may be.
 
(b)        The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer on or prior to the Closing Date.
 
6.         CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.
 
(a)        The obligation of the Buyer hereunder to purchase the Shares is
subject to the satisfaction or waiver, on or before the Closing Date, of each of
the following conditions:
 
(i)         The Company shall have executed the Assignment Agreement and
delivered the same to the Buyer or an escrow agent, as the case may be.
 
(ii)        The representations and warranties of CMT and the Company shall be
true and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company on or prior to the Closing Date.
 
7.         GOVERNING LAW: MISCELLANEOUS.
 

--------------------------------------------------------------------------------



(a)        Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard exclusively in state or federal courts located in
New York County, New York.
 
(b)        Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.
 
(c)        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)        Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)        Entire Agreement, Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyer, the Company, CMT, NPN and
each of their respective affiliates and persons acting on their behalf with
respect to the matters discussed specifically herein. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 
(f)        Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:                            NPN Asset Acquisitions, Inc.
c/o Connected Media Technologies, Inc.
80 Southwest 8th Street, Suite 2230
Miami, Florida33130
Attention: CEO
 
If to the Buyer, to:                                 NBC Universal, Inc.
30 Rockefeller Plaza
New York, New York10112
Attention: SVP, TVSD
 
With a copy to:                                      NBC Law Department
30 Rockefeller Plaza
New York, New York10112
Attention: SVP, Corporate and Transactions
 
(g)        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
Neither the Company nor any Buyer
 
 

--------------------------------------------------------------------------------


 


shall assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other party hereto.
 
(h)        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(i)         Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(j)         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
 
 

--------------------------------------------------------------------------------


 
 


            IN WITNESS WHEREOF, Buyer, Company and CMT have caused this
Securities Purchase Agreement to be duly executed as of the date first written
above.
 
 
NPN ASSET ACQUISITIONS, INC.
 
By:  /s/ Michael R. Moore
Name:  Michael R. Moore
Title:  EVP
 
CONNECTED MEDIA TECHNOLOGIES, INC.
 
By:  /s/ Michael R. Moore
Name:  Michael R. Moore
Title:  EVP
 
 
NBC-NPN HOLDINGS, INC.
 
By:  /s/ Bruce Campbell
Name:  Bruce Campbell
Title:  President
 
 
 

--------------------------------------------------------------------------------




EXHIBIT A
 
SELLER'S REPRESENTATION LETTER
 
[NAME & ADDRESS OF BROKER]
[DATE]
 
Ladies and Gentlemen:
 
In connection with my order to sell through you as broker or as market maker (as
that term is defined in Section 3(a)(38) of the Securities Exchange Act of 1934)
not more than [           ] shares (the "Shares") of common stock of Connected
Media Technologies, Inc. (the "Company") pursuant to Rule 144 under the
Securities Act of 1933, as amended (the "Act") the undersigned (the "Seller")
hereby warrants and represents to you and covenants with you as follows:
 
1.         Seller has read and understands Rule 144.
 
2.         Seller acquired and paid for the Shares more than one year ago. The
Shares have been held by Seller as beneficial owner (as defined in Rule 144(d))
during that entire period of at least one year. Seller does not hold nor has
Seller held a short position in, or any put or other option to dispose of, any
equity securities of the Company in the last one year.
(The date of acquisition was:   nature of acquisition was:       .)
 
3.         Seller is/is not an "affiliate" of the Company within the meaning of
Rule 144.
 
4.         Seller mailed or caused to be mailed an executed Form 144 and two
copies to the
Securities and Exchange Commission ("SEC") on            , and one copy has
been filed with the principal stock exchange, if any, where the Shares are
traded. The statements made on such Form 144 are complete, true and correct, and
Seller will advise you of any change prior to the execution of his order.
 
5.         Seller has not made and does not propose to make any payment in
connection with the offer or sale of the Shares to any person except any
customary broker's commissions or dealer's charges to you. Seller has not
solicited or arranged for the solicitation of orders to buy in anticipation of
or in connection with the proposed sale pursuant to such order, and he will not
do so.
 
6.         Seller has no sell orders open in the Shares, or in any security
convertible into the Shares, with any other broker or bank and will not place
any such sell orders pending the complete execution of this order. Seller has no
present intention of selling any additional shares of the same class of the
Company (the "Common Stock"), or any securities convertible into Common Stock,
except:
 
 
 

--------------------------------------------------------------------------------




7.         Seller advises you that the Shares, together with all sales made by
him and by any person whose sales must be aggregated with him (as provided in
paragraphs (a) and (e) of Rule 144) during the three months prior to the date of
this sale do not and will not exceed the greater of either (i) 1% of the
outstanding Common Stock, or (ii) the average weekly volume of the outstanding
Common Stock for the four full calendar weeks prior to the date of filing Form
144, or if none, the date you receive Seller's sell order, or the date of his
sale to or through you. During the three months prior to the date of this sale,
Seller, together with any person whose sales must be aggregated with Seller's
(as provided in paragraphs (a) and (e) of Rule 144), have soldshares of Common
Stock.
 
8.         Seller is not acting in concert with any other person in selling the
Shares, and he has not agreed to so act. Seller is not engaged in a plan with
anyone else to dispose of the Shares. Seller is not aware of any facts or
circumstances indicating that he is or may be deemed an underwriter within the
meaning of the Act with respect to the Shares, or that the sate of the Shares is
part of a distribution of any securities.
 
9.         It is Seller's present and bona fide intention to sell the Shares
within a reasonable time.
 
10.        Seller will notify you immediately of any occurrence with would
render any of the foregoing inaccurate.
 
The Company, its transfer agent, and their agents and representatives may rely
on this representation letter. Seller will indemnify you and hold you harmless
from and against all and all loss, damage, claim, liability and expense arising
out of or resulting from the breach of any warranty, representation or covenant
herein.
 
Very truly yours,
 
NBC-NPN HOLDING, INC.
 
                                                                       
___________________________
Name:
Title:
 
 

--------------------------------------------------------------------------------


 


CONFIDENTIAL
FINAL
 
EXHIBIT D


BROKER'S REPRESENTATION LETTER

[DATE]
 
Connected Media Technologies, Inc. 80 S.W. 8' Street, Suite 2230Miami, FL
 
Dear [NAME OF GENERAL COUNSEL]:
 
Please be advised that we acted as broker in the sale of [NUMBER OF SHARES]
shares (the "Shares") of common stock of Connected Media Technologies, Inc.
("Common Stock") for NBC-NPN Holding, Inc. (the "Seller") on [DATE OF SALE]
pursuant to Rule 144 of the Securities Act of 1933, as amended ("Rule 144"). We
understand that Shares constitute Rule 144 "restricted securities" and are
evidenced by certificate(s) which are subject to a stop transfer instruction at
the transfer agent.
 
In order to obtain the transfer of the Shares and in connection with this sale,
we affirm the following:
 
1.         We did no more than execute the above order to sell Shares as agent
for the Seller.
 
2.         We neither received nor will receive more than the usual and
customary broker's commission.
 
3.         We neither solicited nor arranged for the solicitation of customers'
orders to buy Common Stock in anticipation of or in connection with this
transaction.
 
4.         We are not aware, after reasonable inquiry, of any circumstances
indicating that the Seller is an underwriter with respect to the above Shares or
that the transaction is part of a distribution of Common Stock of the issuer.
 
5.         We are enclosing a copy of the Form 144 relating to the Shares and
advise you that the Form 144 was duly filed with the Securities and Exchange
Commission. Please contact your transfer agent with instructions to transfer the
Shares free of all restrictions as soon as possible and forward to me a copy of
your instructions via fax (                   ).  Should you have any questions
regarding this matter, please contact the undersigned.
 
Thank you for you assistance and cooperation.
 
Very truly yours,
 
[BROKER]
 
 
 
 
 

--------------------------------------------------------------------------------




CONFIDENTIAL
FINAL
 
EXHIBIT E
 
RULE 144(k) SELLER'S REPRESENTATION LETTER
 
 
[Broker]
 
Dear Sir or Madam:
 
The undersigned is submitting this letter to you in order to present you with
the facts necessary, pursuant to subparagraph (k) of Rule 144 of the Securities
and Exchange Act of 1933, as amended, to authorize the transfer agent to remove
the restrictive legends and stop transfer instructions from the following
certificates of Connected Media Tecnholies, Inc. (the "Company") :
 
NAME OF SHAREHOLDER              NUMBER OF SHARES           CERTIFICATE NUMBER


In connection with the foregoing, the undersigned represents to you that:
 
1.         The undersigned acquired and fully paid for the above securities at
least two years ago, excluding any period during which the undersigned had a
short position in, or had an option to dispose of, any securities of the
Company, as follows:
 
DATE OF ACQUISITION      MANNER OF ACQUISITION                        DATE OF
PAYMENT
 
2.         The undersigned is not at present and has not been during the
preceding three months an officer or director of the Company during said period
has not otherwise been an "affiliate" of the Company, nor is he a person that
directly, or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company.
 
3.         The undersigned is not aware of any material adverse information with
regard to the Company which has not been publicly disclosed.
 
4.         The undersigned agrees that, at any time or times that he proposes to
offer for sale or sell any of the above common stock he will make reasonable
inquiry to assure that he is not and has not been during the three months
preceding any sale of the above common stock an affiliate of the Company.
 
 
 
 
 
DATE:  ________________________                      SIGNATURE: 
___________________________